 ROESCH TRANSPORTATION COMPANY,ETC.441to rates of pay, wages,hours of employment,and other terms and conditions ofemployment and, if an agreement is reached,embody such understanding in asigned contract,The appropriate unit is:All production and maintenance employees at our Memphis, Tennessee,plant at the 1600 block of Clancy Street,excluding office clerical employees,guards, and supervisors as definedin the Act.CHARLES H.BRATTON, MRS.NOLAH HOLCOMB,ORAN D.BRATTON, J.ROSE HOLCOMB,JR., JAMES A.HOLCOMB,MRS. DOME M. KUHNS and FREDERICK S. KUHNS,A PARTNERSHIP D/B/A SOUTHERN LAMINATING CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with its provi-sions, they may communicate directly with the Board'sRegional Office, 746 FederalOffice Building, 167 North Main Street,Memphis, Tennessee,Telephone No. 534-3161.Jack Roesch,d/b/a Roesch Transportation Company, WesternTrail Stages, and Best Way Charter ServiceandBrotherhoodof Railroad Trainmen,Lodge 390.Cases Nos. 31-CA--8-2 (for-merly 31-CA-56920-2), and 31-CA-49 (formerly 921-CA-6519).March, 7, 1966DECISION AND ORDEROn November' 16, 1965, Trial Examiner Paul Bisgyer issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision.Thereafter, the Respondent and the General Coun-sel filed exceptions to the Decision and supporting memorandums.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and memorandums, and the entirerecord in this case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, except as modified herein?'The General Counsel excepts to the Trial Examiner's failure to provide In his Rec-ommended Order that the Respondent be ordered to give retroactive effect to the provisionsof the contract It Is ordered to execute, and to make employees whole for any losses theyincurred' because of 'the Respondent's failure to 'execute the 'agreement reached.Wefindmerit in the exception and have modified the Trial Examiner's Recommended Orderand notice accordingly.Quiel Bros. Electric Sign Service Co., Inc.,153 NLRB 326;Ogle Protection Service, Inc.,et al.,149 NLRB 545.'157 NLRB No. 32. ' 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that the Respondent, Jack Roesch, d/b/a RoeschTransportation Company, Western Trail Stages, and Best Way Char-ter Service, San Bernardino, California, his agents, successors, andassigns, shall take the action set forth in the Trial Examiner's Recom-mended Order, as so modified :1.Delete subparagraph (a) of paragraph 2 and substitute in lieuthereof the following :"(a)Upon request, execute with the above-named Union, as theexclusive representative of his employees in the above-described unit,,the collective-bargaining agreement negotiated by them on Febru-ary 16, 1965, and, upon such request, give retroactive effect to the termsof said agreement, including but not limited to the provisions relatingto wages and other benefits, and make whole employees for any lossessuffered by reason of Respondent's refusal to execute the agreement."2.Delete the first indented paragraph of the Appendix and substi-tute in lieu thereof the following:WE WILL, upon request, execute the agreement reached by usand Brotherhood of Railroad Trainmen, Lodge 390, on Febru-ary 16, 1965, and upon such execution give retroactive effect to allthe terms of said agreement, including but not limited to theprovisions relating to wages and other benefits, and make wholeemployees for any losses suffered by reason of our refusal to exe-cute the agreement.3.Amend paragraphs 2(b) and 2(c) of the Trial Examiner's Rec-ommended Order wherever Region 21 is given, to read "Region 31."4.Amend the address and telephone number in the notice to read :"Seventeenth Floor, U.S. Post Office and Courthouse, 312 NorthSpring Street, Los Angeles, California, Telephone No. 688-5850."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding was heard before Trial Examiner Paul Bisgyer on July 20, 1965,in San Bernardino, California, on the consolidated complaint of the General Coun-sel i and the answer of Jack Roesch, d/b/a Roesch Transportation Company, WesternTrail Stages, and Best Way Charter Service, herein called the Respondent.The ques-tions presented for decision are (1) whether the Respondent, in violation of Section8(a)(5) of the National Labor Relations Act, as amended, after an informal settle-ment of unfair labor practice charges, refused to bargain collectively with Brother-'On November22, 1963, the charge in Case No. 21-CA-5620-2 was filed and a copywas served by registered mail on the Respondent.An amended charge in that case wasthereafter filed on January 28, 1964, and a copy was served by registered mail on theRespondent the next day.The charge in Case No.21-CA-6519 was filed on March 1,1965, and acopywas similarly served on the Respondent the following day. ROESCH TRANSPORTATION COMPANY, ETC.443hood of Railroad Trainmen, Lodge 390, herein called the Union, as the exclusiverepresentative of the Respondent's employees in an appropriate unit, and (2) whether,by this and other conduct, the Respondent violated Section 8(a)(1) of the Act.Atthe close of the hearing the parties waived oral argument.Thereafter, only theRespondent submitted a brief which was given due consideration.Upon the entire record,2 and from my observation of the demeanor of the wit-nesses,I make the followingFINDINGS ANDCONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent is an individual proprietor engaged in San Bernardino, California,in the business of furnishing passenger transportation and charter bus service underthe trade names of Roesch Transportation Company, Westein Trail Stages, and BestWay Charter Service. In the course and conduct of these operations, the Respondentannually receives gross revenues in excess of $500,000 and purchases goods and mate-rials exceeding $40,000 in value directly from suppliers located outside the State ofCalifornia.It is undisputed, and I find, that the Respondent is, and at all times material hereinhas been, engaged in commerce within the meaning of Section 2(6) and (7) of theAct. I further find that it will effectuate statutory policies to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDThe Respondent concedes, and I find, that the Union is a labor organization withinthe meaning of Section 2(5) of the Act.111.THE ALLEGED UNFAIR LABOR PRACTICESA. The evidenceThe essential facts are either stipulated or otherwise undisputed and may be sum-marized as follows:On October 10, 1963, 23 out of 34 employees in the appropriate unit 3 signedauthorization cards designating the Union as their "representative for the purpose ofbargaining collective with [their] ... employer in respect to rates of pay, wages, hoursof employment and other conditions of employment."The next day the Unionrequested recognition which the Respondent declined to grant.As a result, theUnion filed a representation petition in Case No. 21-RC-8648.On October 22, 1963,the Union wrote to the Respondent, warning him against persisting in certain allegedacts of interference, restraint, and coercion of employees,'i reasserting and offeringto prove its majority status, and renewing its demand for bargaining over terms andconditions of employment of his operating employees.On October 23 the Union sentthe Respondent another letter to confirm their telephone conversation in which theRespondent agreed to refrain from engaging in any further unfair labor practices.On January 20, 1964, an election was held in the previously instituted representationproceeding, which the Union lost.As a consequence, it filed timely objections to con-duct affecting the results of the election and, on January 28, an amended unfair laborpractice charge in Case No. 21-CA-5620-2, alleging, among other things, a refusalto bargain in violation of Section 8(a) (5) of the Act and other conduct prohibited bySection 8(a) (1).,'On October 24, 1965, the parties submitted a stipulation providing for the receipt Inevidence of an exact copy of Respondent's Exhibit 1 which has disappeared from theRespondent's exhibit file.The stipulation Is accepted and the substitute document andthe stipulation are received in evidence as Respondent's Exhibit 1. It also appears thatthe official reporter's stamp on a sheet of paper in the Respondent's exhibit file, to whichthe missing exhibit was previously attached, was altered by an unknown person to deletethe notation that the original Respondent's Exhibit 1 had been received. I have physi-cally corrected this notation to reflect the receipt of Respondent's Exhibit 1 In evidence.a The parties are in agreementthat all operatorsof buses, baggage trucks,and stationwagons employedby theRespondent at his San Bernardino,California,operation, ex-cluding allother employeesand supervisorsas defined in the Act,constitute a unitappropriate for the purposes of collectivebargaining withinthe meaning of Section 9(b)of the Act.AThese and later acts are the subject of the consolidated complaint herein. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo obviate any further proceedings and to dispose of the unfair labor practicecharges, the parties entered into a settlement agreement which the Acting RegionalDirector approved on June 26, 1964Under this agreement, the Respondent, withoutadmitting the commission of any unfair labor practices, consented to post at his placeof business an attached notice addressed to employees and to comply with all theterms and provisions of this notice which included a commitment to recognize andbargain collectively with the Union as the exclusive representative of his operatingemployees, concerning their terms and conditions of employment and to embody anyunderstanding reached in a signed contract.The settlement agreement also requiredthe Respondent to refrain from engaging in specified unlawful conduct 5 and expresslystipulated that the agreement was "[c]ontingent uponcompliancewith ... [its] termsand provisions."Thereafter, pursuant to the settlement agreement the Respondent and the Unionheld a number of bargainingsessionsbeginning about September 18, 1964.Thesemeetingswere fruitful and produced agreement on all terms and conditions of employ-ment on February 16, 1965. At the request of the Union's negotiator, Local ChairmanKenneth R. Moore, signing of the contract was deferred to enable him,in accordancewith union policy, to submit it to the employees for their approval and ratifica-tion.At this juncture, the Respondent, Jack Roesch, insisted on a mail ballot, whichMoore rejected.A heated discussion ensued in which George Kennedy, Commis-sioner ofthe Federal Mediation and Conciliation Service, who attended that meeting,advised Roesch that the matter of ratification was no concern of the Respondent buta procedure customarily employed by unions to ascertain the will of their members fortheir own purposesThis conference adjourned with the understanding that Roeschand Moore would meet the following day when Roesch would furnish Moore with alist of employees in the unit who would be eligible to participate in the referendum.At their meeting on February 17 Moore gave Roesch a copy of the negotiatedcollective-bargaining agreement, which Moore had reduced to final form.After read-ing it, Roesch acknowledged in writing that it was "a correct document" embodyingtheir agreement reached the preceding day.Moore, in turn, acknowledged in a lettersigned by him that he had received a list of names of employees eligible to vote in thereferendum,The letter further stated that, after checking the list,... those found to be considered regular full time bus and coach operators, .. .will be informed of a meeting time, place and date at which time the contractagreement will be explained to them and they will be allowed to express theiracceptance or rejection of the agreement in an appropriate manner.Upon ratification of the agreement, it is further agreed that you and the under-signed will place our signatures to this agreement.Roesch noted in this letter over his signature "Received and terms accepted." It alsoappears that in the course of their discussions Moore mentioned that he had heardthat a few employees were in favor of the Teamsters Union.Apparently Roesch wasnot happy about this development and expressed the hope that it was not true. Inreply to Roesch's inquiry as to what would happen if the employees rejected the con-tract,Moore replied that he would be forced to demand additional benefits.At somepoint not indicated Moore asked Roesch to help him sell the contract to the employees.On February 23, the day before the scheduled ratification vote, Moore appeared atthe Respondent's facility where he exhibited the contract to several employees andexplained its contents.Because three employees were expected to be out of town onthe day of the referendum, Moore consented to Roesch's request that these employeesbe permitted to vote at that timeThis the three employees did and their ballots wereplaced in a securely locked ballot box which Moore had borrowed from the LosAngeles County Registrar of Voters.Although Moore tried in vain to impress uponRoesch that the ratification vote was none of the Respondent's business and that itwas used solely "as a barometer [to determine] whether the members are satisfied withthe agreement,"Moore acceded to Roesch's demand that the ballot box be placedovernight in a safe ina local hotel.5 In particular, the Respondent agreed not to make unilateral changes in terms andconditions of employment;deal directly or indirectly with employees concerning suchmatters , suggest to employees to form a shop committee or union ; offer, promise, orgrant employees any benefits to induce them to withdraw their support of the Union orany other labor organization;threaten to terminate operations, discharge employees, with-draw benefits,or take other reprisal action because of their union membership or activities ;interrogate employees concerning their union activities or those of fellow employees ; ordiscourage union membership by discriminating against employees in regard to their hireor tenure of employments ROESCH TRANSPORTATION COMPANY, ETC.445Early in the morning of February 24 Moore, in the presence of Roesch, picked upthe ballot box at the hotel.Moore then proceeded to the American Legion hall wherehe had arranged for the voting to take place and to confer with employees who desiredinformation concerning the negotiated agreement. Shortly after 10 a.m , while Moorewas explaining the agreement to several employees before they voted, Roesch and hisson, Randy, without any invitation from the Union, entered the hall.Over Moore'sprotest,Roesch placed his own lock on the ballot box, in addition to that previouslyput on by Moore. In reply to Roesch's demand to see a ballot,6 Moore told Roeschthat voting was a membership matter and that he was not entitled to vote. In anyevent,Moore held up a ballot for Roesch to readRoesch seized it and chargedMoore with lying to the men. Then addressing three or four employees 7 Roeschdeclared that "it does not matter how you vote." "When you are voting for, you arevoting against.When you are voting against, you are voting for."Roesch alsoinformed the employees that the ballot was supposed to be a simple yes or no one,although, accoiding to Mooie's testimony which I credit, the type of ballot or itswording was never considered by the parties.At some point in the harangue, Roeschcalled the employees out of the hall and told them to "write on here-... No I can'tdo that ... You know how to vote. Go ahead and vote." Roesch and his son thenleft but returned in the afternoon to ask Moore for the names of employees who hadnot yet voted so that they could arrange for them to come to the hall to cast theirballots.Moore refused to give them the names, asserting that he heard rumors thatRoesch was trying to persuade the employees "to vote the contract down."AgainRoesch and his son departed but later Randy returned alone and sat down whereMoore was explaining the contract to a number of operators.Moore asked Randy toleave because the employees wanted to ask questions and cast their ballots and hispresence was making the men nervous.Aftermaking some derogatory remarks,Randy reluctantly left the hall but remained outside the door for 15 or 20 minuteswhen he requested Moore to tell his father that he could be found at a designatedcoffee shop.Moore conveyed the message to Roesch when Roesch arrived at thehallAt that time Moore was discussing the contract with some employees and askedRoesch to leave. which he did.At the close of the balloting Roesch again returnedand, at his insistence, Moore brought the ballot box to the local hotel for safekeeping.The next day, February 25, Moore met Roesch and his son at the hotel and pickedup the ballot boxThere, an employee, who had previously not voted, was permittedto cast a ballotMoore, Roesch, and Randy then proceeded to Moore's office where,in the presence of Commissioner Lester Huling of the Federal Mediation and Con-ciliation Service and others, the ballot box was opened and the ballots counted.Thetally of ballots showed that 17 employees voted for acceptance of the contract and 14for rejection.A written certification of the results of the balloting was signed byHuling and others.Although requested by Moore, Roesch refused to sign that docu-ment or "anything else," stating that Moore "will be hearing from [Roesch's] attor-ney," and left.According to Roesch's testimony, he refused to sign the negotiatedcollective-bargaining agreement after the ratification vote was taken because the word-ing of the ballot was confusing and did not accord the employees a true choice and,for this reason, he lost complete confidence in the Union. The Respondent, however,does not otherwise assail the integrity of the balloting procedures.B. Concluding findings1.With respect to the refusal to bargainThe Respondent argues that he was justified in refusing to sign the negotiatedcollective-bargaining agreement because (1) the ratification ballot was confusing andimproper, and (2) the Union lost its majority status.He therefore requests dismissalof the 8 (a) (5) allegations of the complaint. I find these contentions totally withoutmerit.These is no question that the Respondent and the Union had reached completeaccord on all terms and conditions of employment and that signing of the agreementwas deferred at the Union's request only to enable it to submit the agreement to theemployees in the bargaining unit for their approval. It is also perfectly clear that,although the employees thereafter ratified the agreement, the Respondent declined to9Roesch testified that on that day employee Robinson had telephoned him to tell himthat the ballotwas confusingthe employees, thereby making it difficult to vote. It ap-pears that at the hall that day Robinson asked Moore for a ballot to show to Roesch butthat Moore refused to permit any ballot to leave the hall.7It is notclear whether these remarks were made to these employeesbefore or afterRoesch called them out of the hall. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffix his signature to the document. This refusal, I find, was not only in breach of hiswritten commitment made on February 17, 1965, to execute the agreement "[u]ponratification," but also was in plain disregard of the mandate of Section 8(d) of theAct.That provision defines, in no uncertain terms, the bargaining obligation ofemployers and unions alike to include "the execution of a written contract incorporat-ing any agreement reached," as the "final step in the bargaining process." 8I am not impressed by the Respondent's attempted justification for not discharginghis bargaining obligation that the wording of the ballot used in the referendum was notappropriate for the purposes.Under settled law, ratification of a negotiated agree-ment by employees is not a matter of legitimate concern to an employer without theconsent of the employees' exclusive bargaining representative.Thus, it has been heldboth by the Board and the courts that an employer violates Section 8(a)(5) of theAct if, over the objection of his employees' representative, he conditions the executionor effectiveness of a collective-bargaining agreement on ratification by a majority ofthe employees, for the reasons that such a condition does not relate to a mandatorysubject of bargaining, subverts the authority and independent status conferred by theAct on the duly designated bargaining representative, and, indeed, amounts to anunwarranted intrusion into the internal affairs of the union and its relationship withits constituents.9In language no less applicable to the ratification requirement thanto the "ballot clause" in theBorg-Warnercase 10 which called for a prestrike secretvote of the employees as to the employer's last offer, the Supreme Court thereobserved that:... The "ballot clause" is not within ... [the] definition [of mandatory bargain-ing].It relates only to the procedure to be followed by the employees amongthemselves before their representative may call a strike or refuse a final offer. Itsettles no term or condition of employment-it merely calls for an advisory voteof the employees. ..[It] deals only with relations between the employees andtheir unions. It substantially modifies the collective-bargaining system providedfor in the statute by weakening the independence of the "representative" chosenby the employees. It enables the employer, in effect, to deal with its employeesrather than with their statutory representative.Cf.Medo Photo Supply Corpora-tion v. N.L.R.B.,321 U.S. 678.The Supreme Court accordingly sustained the Board's finding that the employer vio-lated its statutory bargaining obligation by imposing the "ballot clause" as a conditionof agreement.In the present case, the Respondent, by withholding his signature from the nego-tiated agreement because of his dissatisfaction with the wording of the ballot whicha majority of employees had cast in favor of acceptance of the agreement, in effectconditioned execution of the agreement upon ratification by employees under hisown terms.Plainly, adamant insistence upon such a condition in the face of theUnion's objection is incompatible with the Respondent's statutory duty to sign theagreement reached by the partiesPrecisely in point is the Board's decision inNorthCounty Motors, Ltd.,11where the employer was found to be in violation of Section8(a) (5) of the Act for refusing to execute a written agreement on the ground thatthe contract had not been properly ratified by a majority of the employees in the unit.There, as here, the ratification vote was requested by the union.Although employeeswere duly notified by the union, only one appeared at the appointed time to cast avote, which was for acceptance of the agreement In finding untenable the employer'schallenge to the validity of the ratification vote, the Board noted (674)... The Act imposes no obligation upon a bargaining agent to obtain employeeratification of a contract it negotiates in their behalf. In a case such as this therequirement for ratification could only have been one which the Union itselfassumed. It was thus for the Union, not for the Respondent, to construe themeaning of the Union's internal regulations relating to ratification.Whether theone-vote ratification in the circumstances here present was enough to satisfy theUnion's bylaw requirement ... was a matter for the Union to decide, and notfor the Respondent to challenge once assured by the Union that the latter's ratifi-cation requirements had been met.A contrary holding in the instant case would not only sanction employer interferencewith a union's internal affairs but, indeed, would also place the employer in a positionto sit in judgment over the union's conduct of its business.8H. J. Heinz Company v. N.L.R.B.,311 U.S. 514, 525.9N.L.R.B. v. Darlington Veneer Company,Inc.,236 F. 2d 85(C.A. 4), enfg. 113 NLRB1101;N.L.R.B.v. Corsicana Cotton Mills,178 F. 2d 344, 347 (C.A. 5).10N.L.R.B. v.WoosterDiv. of Borg-Warner,356 U.S. 342,349-350.n 146 NLRB 671. ROESCH TRANSPORTATION COMPANY, ETC.447Quite apart from the fact that the Union's ratification procedures were no concernof the Respondent, I find the wording of the ballot neither confusing nor misleading.This ballot, which in pertinent part is reproduced below,12 accorded employees thechoice of acceptance of the negotiated agreement or its rejection which was coupledwith a request that the Union seek "additional wages and benefits" from the Respond-ent.It is the Respondent's position that the rejection choice improperly included arequest to the Union to attempt to secure greater benefits.He argues that there wereseveral employees who voted for acceptance of the agreement rather than rejectionbecause the latter choice meant further negotiations which they did not want becauseof their knowledge of the Company's precarious financial condition. I find this inter-pretation farfetched, unreasonable, and incredible.Moreover, I find the proffered-testimony of several employees who allegedly voted for acceptance-a matter itselfobviously incapable of verification-respecting their motivation for their vote 13would, at best, be an unreliable and futile method for determining the validity of theballot.On the other hand, an objective appraisal of the language of the ballot revealsnothing to impugn its integrity. In short, the Respondent can derive no support forrefusing to execute the negotiated agreement in the wording of the referendum ballot.Turning to the Respondent's other justification for not signingthe agreement thatthe Union had already lost its majority status before the ratification vote, I find thisdefense equally untenable.As discussed earlier in this Decision,the agreement inquestion was the product of negotiations the parties had conducted pursuant to thesettlement agreement approved by the Acting Regional Director on June 26, 1964,which disposed of unfair labor practice charges the Union had previously filedalleging, among other things, the Respondent's unlawful refusal to bargain.Admit-tedly, the Union was the duly designated bargaining representative of the Respond-ent'semployeesin anappropriate unit on October 10, 1963, prior to theexecutionof the settlement agreement. In entering into the settlementagreementinwhichhe obligated himself to recognize and bargain with the Union "as the exclusive repre-sentative of all employees in the bargaining unit," the Respondent impliedly acknowl-edged the Union's continuing majority status.InPoole Foundry,14a leading case on the subject, the Board held that if a bar-gaining provision in a settlement agreement is to achieve its purpose, the parties mustbe given a reasonable time in which to negotiate and concludean agreement, irrespec-tive of any possible or proved loss of majority. "Otherwise," as the Fourth Circuitobserved in sustaining the Board's holding (p. 743), "settlementagreements mightindeed have little practical effect as an amicable andjudicious means to expeditiousdisposal of disputesarisingunder the terms of the Act."Considering all the facts in thiscase, the time interval following theexecution ofthe settlement agreement, and theseriesof bargaining conferences between theparties resultingin an agreementon all terms and conditions of employment, I findthat the Respondent was not relieved of his statutory obligation to complete "thefinal step in the bargaining process" 15 bysigning thenegotiatedagreement.Havingfailed to do so, I conclude that the Respondent violated Section 8(a)(5) of the Act.a The choice provided in the ballot reads as follows:IACCEPTthe conditions of this labor agreement as mutually agreed toby the negotiating team of Roesch Transportation Company and the Broth-erhood of Railroad Trainmen.IREJECT the labor agreement which was mutually agreed to by thenegotiating team of Roesch Transportation and Brotherhood of RailroadF-1Trainmen, and I request that the representative of the Brotherhood of Rail-road Trainmen place upon the management of Roesch Transportation Com-pany, a demand for additional wages and benefits over and above thosewhich have been agreed to by the parties.' At the hearing I rejected the Respondent's offerto produce certain employees whowould give testimony of this nature. I adhere to my ruling and find such testimony haslittle, if any, probative value.As the late Justice Frankfurter once observed: "Accordingto an early English judge, 'The devil himself knoweth not the mind of man,' and a modernreviewing court is not much better equipped to lay bare unexposed mental processes."N.L.R.B. v. Donnelly Garment Company,330 U S. 219, 229.'4Poole Foundry and Machine Company,95 NLRB 34, enfd. 192 F. 2d 740 ('C.A. 4),cert. denied 342 U.S. 954; see alsoN. J. MacDonald & Sons, Inc.,155 NLRB 67.u H. J. Heinz Company v. N.L.R.B.,311 U.S. at 526. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.With respect to interference, restraint, and coercion; unilateral actionOn February 24, the date scheduled for the ratification vote, employees appearedthroughout the day at the Union's meeting hall to hear Local Chairman Mooreexplain the negotiated agreement, to ask questions about its contents, and to casta ballot for or against acceptance.As discussed above, Respondent Roesch and hisson, without being invited by the Union, made several appearances at the Union'smeeting place.On one occasion, in the presence of employees, Roesch placed hisown lock on the Union's ballot box, maligned Moore, severely criticized the ballotused in the referendum, and reluctantly departed with his son when Moore askedthem to leave, taking three or four employees with them.On another occasion duringthe day, Roesch's son also took a seat in the union hall, made disparaging remarkstoMoore, and, after being ordered out of the hall, stationed himself outside the doorfor 15 or 20 minutes before leaving.There can be little doubt that such conduct was an inexcusable intrusion into theprivate affairs of the Union and the employees it represented and plainly created anatmosphere not conducive to a free exchange of ideas concerning the negotiated'agreement between the Union and its constituents.This, I find, was an unwarrantedinfringement by the Respondent of the employees' self-organizational rightsguaran-teed to them by the Act and unquestionably constituted a violation of Section8 (a) (1)thereof.At the hearing, the Respondent stipulated that before the settlement agreementhe had engaged in the acts set forth in the paragraphs of the consolidated complaintnumbered 10(a) and (b) and 11(a) through (f), inclusive, subject, however, to hiscontention that these allegations are barred by the 6-month limitations proviso con-tained in Section 10(b) of the Act.16More particularly, these acts are described inthe consolidated complaint as follows:Paragraph 10 (a) On or about October 21, 1963, and on variousdates inJanuary 1964, Jack Roesch, without consultation with or notice to the Union,urged employees to form or elect a committee for the purpose of bargainingwith Respondent concerning rates of pay, wages, hours of employment, andother terms and conditions of employment.(b)On or about October 21, 1963, and on various dates in January 1964,Jack Roesch, without consultation with or notice to the Union, promised,offered, and granted to the employees employed in the appropriate unit .. .improvements in rates of pay, wages, hours of employment, and other termsand conditions of employment.Paragraph 11 (a) On or about October 7, 1963, Richard T. Cook interrogatedemployees concerning their membership in and activities in behalf of the Union.' (b), On or about October 21, 1963, Jack Roesch promised benefits to employ-ees if they ceased supporting the Union.(c)On or about January 7, 1964, Jack Roesch threatened employees witha loss of benefits if they continued supporting the Union.(d)On or about January 7, 1964, Jack Roesch threatened to go out of busi-ness in the event the employees selected the Union as their collective-bargainingrepresentative.(e)On or about January 22, 1964, Jack Roesch threatened the discharge ofemployees who continued to support the Union.(f)At various times during the period October 11, 1963, to January 7, 1964,Jack Roesch interrogated employees concerning their membership and activitiesin behalf of the Union and the union sympathies of other employees.I find the Respondent's 10(b) defense groundless.As shown in footnote1 of thisDecision,supra,the charge and amended charge in Case No. 21-CA-5620-2 andthe charge in Case No. 21-CA-6519 were timely ' filed and served on the`Respondent17Accordingly, I find that by the conduct set forth above the Respondent interferedwith, restrained, and coerced employees in violation of Section 8(a)(1) of the Act..Ifurther find that, by granting employees improvementsin ratesof pay,wages,. ie The proviso to. Section 10 (b) states in relevant part: "That no complaint shall issuebased upon any unfair labor practice occurring more than six months prior to the filingof the charge with the Board and the service of a copy thereof upon the person againstwhom such charge is made .. .17 If the 10 (b) defense is intended to apply to the Respondent's unlawful refusal to executethe agreement reached as found above, I also find it factually unsupportable. ROESCHTRANSPORTATION COMPANY, ETC.449hours of employment, and other terms and conditions of employment, without firstnotifying and bargaining with the Union as the employees' exclusivebargaining agentin anappropriate unit, the Respondent additionally violated Section 8(a)(5) ofthe Act.N. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructingcommerceand its free flow.V. THE REMEDYPursuant to Section 10(c) of the Act, I recommend that the Respondent ceaseand desist from engaging in the unfair labor practices found and in like and relatedconduct and take the affirmative action hereinafter provided which is designed toeffectuate the policies of the Act. I do not recommend a broad cease-and-desistorder for the reason that the Respondent's unfair labor practices followingthe execu-tion of the settlement agreement were limited to his refusal to sign the negotiatedlabor agreement and his improper intrusion into the Union's contract ratificationprocedures.Since it has been found that the Respondent and the Union have mutually reachedcomplete accord upon all terms and conditions of employment, I recommend thatthe Respondent, upon request by the Union, execute such consummated agreement.I also recommend that the Respondent post at his place of business the noticeattached to this Decision marked "Appendix."Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce withinthe meaningof Section 2(6)and (7) of the Act.2.The Union is a labor organization within the-meaning of Section 2(5) of the Act.3.All operators of buses, baggage trucks, and station wagons employed by theRespondent at'his San Bernardino, California, operation, excluding all other employ-ees and supervisors as defined in the Act, constitute a unit appropriate for purposesof collective bargaining within the meaning of Section 9(b) of the Act.4.At all times material herein, the Union has been the exclusive representative ofthe Respondent's'employees in the aforesaid appropriateunitwithin the meaning ofSection 9(a) of the Act.5.By refusing to execute the agreement consummated as a resultof negotiationsbetween the Respondent and the Union, the Respondent has engaged in and isengagingin unfair labor practices within the meaning of Section 8(a)(5) of the Act.6.By granting employees improvements in rates of pay, wages, hours of employ-ment,and other terms and conditions of employment, without first notifying andbargainingwith the Union, the Respondent has engagedin and is engagingin unfairlabor practices within the meaning of Section 8(a)(5) of the Act.7.By engaging in the foregoing conduct and the acts describedin section III, B,2, above, the Respondent has interfered with, restrained, and coerced employees inthe exercise of their statutory rights within the meaning of Section 8(a)(1) ofthe Act.8. The aforesaid unfair labor practices affect commerce within themeaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law and upon the entirerecord in the case, and pursuant to Section 10(c) of the National Labor RelationsAct, as amended, it is recommended that Jack Roesch, d/b/a Roesch TransportationCompany, Western Trail Stages, and Best Way Charter Service, San Bernardino,California, his agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to -sign the agreement he negotiated on February 16, 1965, withBrotherhood of Railroad Trainmen, Lodge 390, as the exclusive representative of all 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperators of buses, baggage trucks, and station wagons employed by the Respond-ent at his San Bernardino, California, operation, excluding all other employees andsupervisors as defined in-the Act.(b)Granting employees in the above-described bargaining unit any improve-ments or changes in rates of pay, wages, hours of employment, and other terms andconditions of employment, without first notifying and bargaining with the above-named Union as their exclusive bargaining representative.(c) Intruding into the internal affairs of the above-named Union or into theUnion's discussions with the employees it represents;urgingemployees,in deroga-tion of the Union's representative status, to form or elect a committee for the pur-pose of bargaining with him concerning rates of pay, wages, hours of employmentand other terms and conditions of employment; coercively interrogating employeesconcerning their membership in, and activities on behalf of, the Union, or the unionsympathies of other employees; promising employees benefits if they refrainedfrom supporting the Union; threatening employees with loss of benefits if they con-tinued their support of the Union; and threatening to go out of business in the eventthe employees selected the Union as their collective-bargaining representative.(d) In any like or related manner interfering with, restraining, or coercing em-ployees in the exercise of their right to self-organization, to form labororganiza-tions, to join or assist Brotherhood of Railroad Trainmen, Lodge 390, or any otherlabor organization, to bargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or all such activities exceptto the extent that such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorized by Section 8(a)(3) of the Act.2.Take the following affirmative action which is necessary to effectuatethe poli-cies of the Act:(a)Upon request, execute with the above-named Union, as the exclusive rep-resentative of his employees in the above-described unit, the collective-bargainingagreement negotiated by them on February 16, 1965.(b) Post at his place of business in San Bernardino, California, copies of theattached notice marked "Appendix." 18Copies of said notice, to be furnished by theRegional Director for Region 21, shall, after being duly signed by the Respondent,be posted by him immediately upon receipt thereof and be maintained by him fora period of 60 consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for Region 21, in writing, within 20 days fromthe date of the receipt of the Trial Examiner's Decision, as to what steps the Respond-ent has taken to comply herewith.19Is In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."16 In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read* "Notify the Regional Director for Region 21, in writing, within10 days from the date of this Order,what stepsthe Respondent has taken to complyherewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL, upon request, execute with Brotherhood of Railroad Trainmen,Lodge 390, as the exclusive representative of our employees in the unit describedbelow, the collective-bargaining agreement which we negotiated on February 16,1965.The employees included in the appropriate unit are:All operators of buses, baggage trucks, and station wagons employedby us at our San Bernardino, California, operation, excluding all otheremployees and supervisors as defined in the Act. LOCAL 742, UNITED BROTHERH'D OF CARPENTERS) ETC.451WE WILL NOT grant employees in the above-described bargaining unit anyimprovements or changes in rates of pay, wages, hours of employment, andother terms and conditions of employment, without first notifying and bargain-ing with the above-named Union as their exclusive bargaining representative.WE WILL NOT intrude into the internal affairs of the above-named Union orinto its discussions with the employees it represents; urge employees, in deroga-tion of the Union's representative status, to form or elect a committee for thepurpose of bargaining with us concerning rates of pay, wages, hours of employ-ment and other terms and conditions of employment; coercively interrogateemployees concerning their membership in, or activities on behalf of, theUnion, or the union sympathies of other employees; promise employees bene-fits if they refrained from supporting the Union; threaten employees with theloss of benefits if they continued their support of the Union; or threaten to goout of business in the event the employees selected the Union as their collective-bargaining representative.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, to form labororganizations, to join or assist Brotherhood of Railroad Trainmen, Lodge 390,or any other labor organization, to bargain collectively through representativesof their own choosing, to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or to refrain form any orall such activities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition ofemployment, as authorized in Section 8(a)(3) of the Act.JACK ROESCH,D/B/A ROESCHTRANSPORTATION COMPANY, WEST-ERN TRAIL STAGES, AND BEST WAY CHARTER SERVICE,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, EasternColumbia Building, 849 South Broadway, Los Angeles, California, Telephone No.688-5229.Local Union No. 742, United Brotherhood of Carpenters and Join-ers of America(J. L. Simmons Company, Inc.)andRobert L.Reinero.Case No. 38-CB-5 (formerly 13-CB-1772).March 7,1966DECISION AND ORDEROn September 10, 1965, Trial Examiner Robert E. Mullin issuedhis Decision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner'sDecision and a supporting brief.'The General Counsel fileda brief in answer to Respondent's exceptions.The National Labor Relations Board has reviewed the rulings ofthe Trial Examiner made at the hearing and finds that no prejudicial1Respondent's request for oral argumentis herebydenied as, Inour opinion, the record,the exceptions,and the briefsadequatelypresent the issues and positionsof the parties.157 NLRB No. 35.221-374-66-vol. 157-30